Citation Nr: 0841786	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  04-32 657	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected hypertension from April 6, 2005.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1976 to June 
1979, and from March 1981 to September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which in pertinent part, 
granted service connection with a noncompensable rating for 
hypertension.  In a March 2004 decision, the initial 
evaluation of hypertension was increased to 10 percent with 
an effective date of October 1, 2002.  In March 2005, the 
veteran's hypertension evaluation was increased to 20 percent 
with an effective date of January 21, 2005.  In a May 2008 
decision, the Board denied an evaluation in excess of 20 
percent for hypertension from January 21, 2005, and an 
evaluation in excess of 10 percent for hypertension from 
April 6, 2005.

As this decision vacates the portion of the May 2008 Board 
decision which denied an evaluation in excess of 10 percent 
for hypertension from April 6, 2005, the issue of an 
increased evaluation for hypertension from April 6, 2005 will 
be addressed in a separate decision.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2008).

In this case, the May 2008 Board decision reduced the 
evaluation for the veteran's hypertension from 20 percent to 
10 percent with an effective date of April 6, 2008.  Prior to 
this Board decision, the veteran was not informed of a 
proposal to reduce his benefits.  Due process of law requires 
that the veteran be afforded notice of a proposed reduction 
in his compensation payments and given an opportunity to 
respond prior to a final rating action confirming the 
reduction.  38 C.F.R. § 3.105(f).

Accordingly, the portion of the May 8, 2008 Board decision 
addressing only the issue of entitlement to an initial 
evaluation in excess of 10 percent for service-connected 
hypertension from April 6, 2005 is vacated.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


